Citation Nr: 0914242	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-31 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March to September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which denied, in pertinent part, 
the Veteran's claim of service connection for tinnitus.  A 
Travel Board hearing was held at the RO in December 2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran testified credibly that he has had tinnitus 
since his accident in service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the appeal is granted, discussion of VA's duties 
under the Veterans Claims Assistance Act of 2000 (VCAA) is 
not necessary.  To the extent notice regarding the disability 
rating or effective date might not have been adequate, the RO 
can correct that after the Board's decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  

The Veteran contends that his current tinnitus is related to 
active service.  Specifically, he contends that he first 
incurred his current tinnitus following an in-service 
cervical spine injury which occurred immediately after basic 
training.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection also may be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in November 1963, the Veteran 
denied any relevant medical history and clinical evaluation 
was normal except for healed scars in the groin and sacrum.  
The Veteran's hearing was 15/15 bilaterally on whispered 
voice test.

In May 1964, the Veteran fractured his cervical spine when he 
dived into shallow water in a swimming pool.  He was placed 
in head halter traction for 3 weeks followed by a full-body 
cast for 3 months.  A line of duty determination in June 1964 
concluded that the Veteran's cervical spine injury was 
accidentally incurred in the line of duty.

When he filed his claim of service connection for tinnitus in 
June 2006, the Veteran contended that the in-service accident 
which had fractured his cervical spine also led to his 
developing tinnitus.

The post-service medical evidence shows that, on VA 
outpatient treatment in October 2006, the Veteran's 
complaints included periodic tinnitus.  The VA examiner noted 
that there were no significant changes in the Veteran's 
hearing when compared to an evaluation in 1997.

On VA examination in March 2008, the Veteran's complaints 
included periodic bilateral ringing tinnitus "which began 
about 30 years ago."  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records and VA 
medical records.  The Veteran reported his tinnitus was 
worsening and "is most troublesome 'in quiet' and when 
trying to fall asleep."  The Veteran stated that he had 
reported a hearing problem at the time of his in-service 
cervical spine fracture but was told that his hearing problem 
would be addressed after he recovered from his cervical 
fracture and then never followed up during active service.  
The Veteran also stated that his bilateral ringing tinnitus 
was present 50 to 75 percent of the time and "was first 
noted about 30 years ago, some 10 years after the head/neck 
injury."  The VA examiner opined that, because the Veteran's 
tinnitus was not noted until about 10 years after his in-
service cervical spine injury, it was less likely than not 
associated with this injury.  The diagnoses included a 
bilateral ringing tinnitus that was present 50 to 75 percent 
of the time and was most problematic in quite and when trying 
to fall asleep.  

The Veteran testified credibly at his December 2008 hearing 
that his tinnitus had begun immediately after his in-service 
cervical spine injury.  The Veteran also testified that, when 
he had reported to the VA examiner in March 2008 that his 
tinnitus had begun just 30 years earlier (or more than 
10 years after the in-service cervical spine injury), he 
"just picked a number, which I shouldn't have done."  He 
testified further that he had lost track of time and did not 
realize how long it had been since he first had experienced 
tinnitus during active service.

The Board finds that the preponderance of the evidence 
supports granting service connection for tinnitus.  Although 
the Veteran's service treatment records do not show that he 
was diagnosed with tinnitus during active service, the 
Veteran consistently has reported that he first experienced 
tinnitus immediately following his acknowledged in-service 
cervical spine injury.  The post-service medical evidence 
shows that the Veteran currently experiences tinnitus.  It 
appears that the VA examiner based his negative nexus opinion 
in March 2008 on the Veteran's report that he had not noticed 
his tinnitus until 10 years after his in-service cervical 
spine injury.  The Board notes, however, that the Veteran 
testified credibly at his December 2008 hearing that he made 
what appears to be an honest mistake in not reporting to the 
VA examiner in March 2008 that, in fact, he first had noticed 
tinnitus immediately following his in-service cervical spine 
injury.  Given the Veteran's credible hearing testimony in 
December 2008, and because he currently experiences 
disability due to tinnitus, the Board finds that service 
connection for tinnitus is warranted.






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


